Citation Nr: 1235648	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for scars of the right knee.  

2.  Entitlement to service connection for a right knee disability, other than scars.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a left ankle disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for left lower extremity neurologic disorder, to include as secondary to service-connected lumbar spine degenerative disc disease.  

9.  Entitlement to service connection for right lower extremity neurologic disorder, to include as secondary to service-connected lumbar spine degenerative disc disease

10.  Entitlement to service connection for bilateral hearing loss.  

11.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2012, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) for additional development.  The case has been returned to the Board for appellate consideration.  

The issues of entitlement to service connection for left and right ankle disorders, left and right lower extremity neurologic disorders, a left knee disorder, and a right knee disorder other than scars, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the right hip was caused by an injury during active service.  

2.  The Veteran has disability due to residuals of a bone graft of the left hip performed as part of surgical treatment of service-connected lumbar spine degenerative disc disease.  

3.  Scars of the Veteran's right knee are residual of an injury during active service.  

4.  A bilateral hearing loss disability did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.  

5.  Tinnitus did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right hip have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for service connection for disability due to residuals of bone graft from the left hip have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

3.  The criteria for service connection for right knee scars have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011).  

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Jurisdiction and Scope of Appeal

It is clear from the history of the Veteran's claim regarding his lower extremities that he has never limited that claim to neurologic disorders of the lower extremities.  His application received in November 2006 was for entitlement to service connection for "Back & legs start 1960 - Ptrooper Jumping," and he indicated in that application that he injured his right knee during in-service skiing training.  There is nothing in that application or his later statements that indicates an intention on his part to narrow the claim to less than his broad statements.  

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the record, including "all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  If such a review of the record "reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the [RO] for development and adjudication of the issue; however, the Board may not simply ignore an issue so raised."  Brannon, 12 Vet. App. at 34.  Furthermore, the Board is required to give a sympathetic reading to a claimant's filings to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  

His claim is broad enough to encompass all reasonably raised issues of service connection regarding injuries or residuals of injuries of anatomy from the lumbar spine down both legs.  Although not explicitly stated at the time, the May 2012 Board remand instruction to afford him an examination of both lower extremities as to any neurologic or orthopedic disorders reflects the scope of his claim as contemplated by the Board at that time.  

When the case was last before the Board service connection had not yet been established for a back disorder.  Part of the May 2012 Board remand addressed necessary further development as to entitlement to service connection for a back disorder.  In July 2012, the AMC granted service connection for lumbar spine degenerative disc disease and assigned a 20 percent evaluation effective in November 2006.  The Board has recharacterized the issues involving neurologic disorders of the lower extremities to reflect that grant.  

A sympathetic reading of his written statements as well as his reports during the most recent VA examination in June 2012, is that he seeks compensation benefits for disability of both knees, hips, and ankles as well as for neurologic abnormalities of his lower extremities, to include but not limited to any such neurologic disorders that may be secondary to his service-connected lumbar spine degenerative disc disease associated with his service-connected lumbar spine degenerative disc disease of the lumbar spine.  Upon reflection and given his report during the June 2012 examination, a more accurate representation of his claim(s) is as the Board has stated on the title page of the instant document.  That is, he seeks disability compensation not only for neurologic abnormalities of the lower extremities but also entitlement to service connection for residuals of in-service injuries of his right hip, ankles, and knees, as well as disability of his left hip due to surgical treatment of his now service-connected lumbar spine degenerative disc disease.  

The Board has jurisdiction over all of the issues that it has listed on the title page of the instant decision.  As to the hip, knee, and ankle issues, the May 2008 rating decision denied service connection for a "back condition, and a bilateral leg condition."  The Veteran's representative stated in the February 2009 notice of disagreement that the Veteran disagreed with the rating decision "which denied service connection for his back and bilateral leg conditions."  The scope of that decision and notice of disagreement confers on the Board jurisdiction over all of the issues involving his lower extremities.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2006, March 2008,and September 2009.  The December 2006 letter informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for lower extremity disabilities.  The September 2009 letter informed the Veteran of what evidence was required to substantiate the claims of entitlement to service connection for tinnitus and hearing loss.  Both letters informed him of his and VA's respective duties in obtaining evidence.  

A September 2007 Personnel Information Exchange System (PIES) response to the RO's request for service treatment records indicates that the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  An NA Form 13055, Request for Information Needed to Reconstruct Medical Data, was completed by the Veteran in March 2007.  The Veteran was unable to provide dates of any in-service treatment for the claimed conditions.  In a January 2008 memorandum, the RO documented the efforts it made and the responses it received and concluded that the service treatment records were unavailable.  The Board agrees with this conclusion.  See 38 U.S.C.A. § 5103A(b).  

In cases where a veteran's service treatment records have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the claimant that he or she may provide alternative evidence to support the claim.  Id. at 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In the March 2008 letter, the RO informed the Veteran that his service treatment records had been destroyed and provided a comprehensive list of evidence that he could provide in lieu of those records; consistent with Veterans Court's guidance in Dixon and Washington.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and the Veteran has submitted evidence of treatment of his low back by private practitioners.   The RO requested from the Social Security Administration (SSA) all records of any disability claim filed by the Veteran.  In a January 2008 reply, the SSA was unable to locate any such records and further efforts would be futile.  Based on these actions the Board concludes that relevant SSA records either do not exist or further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(b).  

In October 2008 and June 2012, VA provided the Veteran with medical examinations of his back and lower extremities.  In July 2009 and June 2012, VA provided the Veteran with audiology examinations.  Expert opinions were provided in each examination report.  The opinions and examinations from June 2012 and July 2009 are adequate with regard to all claimed disabilities that are the subject of adjudication by the Board in the instant document.  In this regard, the reports include sufficiently detailed descriptions of the Veteran's claimed disabilities, and indicate that the examiners considered the history of his disabilities, both by review of the claims file and interview with the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The examiners accepted the Veteran's reports of his in-service injuries and events; a fact significant because his service treatment records are not available.  Opinions rendered were supported by analyses that the Board can weigh along with other evidence of record.  Id.  

In the May 2012 remand, the Board directed the AMC / RO to ask the Veteran for additional information regarding relevant treatment and employment records, assist him in obtaining any identified relevant evidence, obtain recent VA treatment records, and afford him VA examinations.  The Board directed that this development must include examination of his back, spinal cord, and lower legs as necessary to identify current neurologic and orthopedic disorders.  Finally, the Board directed the AMC / RO to readjudicate the issues remanded and provide a supplemental statement of the case as to the claims that were not granted.  

In June 2012, the AMC sent a letter to the Veteran requesting the information consistent with the Board's remand instructions.  The Veteran did not respond.  The AMC also added VA treatment records more recent than those previously of record to the electronics portion of the claims file.  As noted above, in June 2012 VA afforded the Veteran a comprehensive examination of his hearing and of all of the joints of his lower extremities for which he asserted disability.  In July 2012, the AMC readjudicated the issues remanded and issued a supplemental statement of the case.  As to the issues adjudicated in the instant Board document, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


III.  Service Connection Claims  

At the outset the Board notes that although there have been extensive efforts on VA's part to obtain the Veteran's service treatment records, his records have not been obtained.  It appears that the records have been lost through no fault on the part of the Veteran.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable. Washington v. Nicholson, 19 Vet. App. 362, 371   (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

The Veteran contends that service connection is warranted for lower extremity disabilities that he asserts are the result of injuries suffered during active service, principally during his service as a paratrooper.  He also contends that service connection is warranted for hearing loss and tinnitus based on in-service exposure to loud noise from ordnance.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  



III.A.  Lower Extremity Claims - Factual Background

The RO received a VA Form 21-526 Application for Compensation or Pension in November 2006.  In that application he stated that the nature of sickness, disease or injuries for which the claim was made were "Back & legs - Start 1960 - Ptrooper Jumping."  He also indicated that he had received treatment for symptoms of his right knee in 1953 and that the sickness, disease or injury was incurred in skiing training during service.  

One month prior to his filing of the VA Form 21-526 the Veteran was seen by VA practitioners as an outpatient.  October 2006 VA outpatient treatment records document the Veteran's report that he suffered several injuries during his active service as a paratrooper, including one occasion when he had a very hard landing on his hip.  He also reported bilateral ankle pain that had been present since approximately as long as his back pain.  Following physical examination, the clinician documented that she encouraged the Veteran to seek out a service representative for possible service connection for his back, ankles, hips, and shoulders.  

In a statement received in April 2007, the Veteran offered his opinion that the dates of his injuries likely would not show up in his military records.  He explained "[w]ith equipment we used at that time.  We had back & leg injuries that was never reported."  He also stated that VA practitioners "feel that my leg and back problems could go back to my service years and that I should pursue and applie (sic) for service connected disability.  Been on total disability since 1988."  

VA conducted a medical examination of his spine in October 2008.  During that examination, the Veteran reported that he suffered trauma of his spine during service from 39 paratrooper jumps and reported that a howitzer ran over him during service.  As noted above, the Board remanded this matter in May 2012, in part to afford the Veteran a VA examination of his back, spinal cord, and lower legs; specifically to identify any neurologic or orthopedic disorders.  

VA afforded the Veteran the requested examination in June 2012.  The examiner indicated review of the claims file and discussed information in the claims file as well as information obtained from the Veteran during the examination interview.  She accepted his reports of service and post service events as fact.  

X-rays of his hips were also obtained that date.  The impression was minimal right hip degenerative change and normal left hip.  

Noted in the medical history section of this report is that he had laminectomy and fusion of his spine in 2001.  This report also documents that June 2012 x-rays of the lumbar spine showed bipedicle screws with rods from L3-L5.  Impression was posterior instrumentation at L3-L5 without evidence of hardware failure.  With regard to the Veteran's left hip complaints, the examiner stated that he began having problems with his left hip since the surgery as they removed part of the bone from his left hip for grafting.  

In a section for functional impact of his hip condition, the examiner stated that he had functional impairment consisting of pain and stiffness of the left hip that impaired mobility.  She included findings that he had swelling, disturbance of locomotion, instability of station, and interference with sitting, standing and / or weight-bearing for the left hip.  

In a medical opinion section of the report, she stated that no left hip condition was identified but that the Veteran did have limitation of motion of his left hip and that this is as least as likely as not due to the bone grafting required for his lumbar spine fusion.  

She diagnosed degenerative joint disease of the right hip.  She explained that he reported injuring his right hip during a parachute jump during service.  The examiner also provided the following medical opinion:  "The right hip condition is as least as likely as not a residual of the trauma associated with repeated para-trooper jumps while in military service.  The rationale is as stated above r/t his lumbar spine."  As to the lumbar spine condition, the examiner stated that "degenerative disc disease of the lumbar spine is most likely due to repetitive trauma associated with parachute jumps and is as least as likely as not a residual of military service."  

The examination also encompassed his knees.  The Veteran reported that he had injured his right knee while "Ski training" during service in 1953.  He explained that he jumped over a hole while coming down a hill and landed on a stump, splitting his knee open.  He reported that he had a fever, was hospitalized and the infection was controlled.  The examiner explained that the Veteran had had some type of surgery during service but what kind of surgery it was she did not know.  She noted that he had no residual signs of surgery, other than scars.  In a section addressing scars, the examiner noted that the Veteran had a scar of the right knee resulting from his 1952 right knee skiing injury. 

The examiner stated that the right knee scars are at least as likely as not proximately due to or the result of his service connected condition.  She explained that scars were noted on the anterior and lateral right patella and, essentially, that this was consistent with his report of the in-service skiing injury.  

In a July 2012 rating decision, the AMC granted service connection for lumbar spine degenerative disc disease.  


III.B.  Lower Extremity Claims - Analysis

The preponderance of evidence shows that the Veteran's right hip degenerative joint disease and right knee scars are due to injuries he suffered during active service and that he has residuals of left hip bone graft surgery due to his service-connected lumbar spine degenerative disc disease.  

Given that the service treatment records are presumed to have been destroyed, the only evidence regarding events or injuries during service is that provided by the Veteran.  There are no inconsistent statements or other indices of lack of credibility with regard to his historical reports.  Hence, the Board accepts his historical account as credible and probative evidence of the events and injuries that occurred during service.

The Veteran's statements establish that during his active service he had an injury of his right knee that involved lacerations and was surgically treated, and suffered a hard landing on his right hip.  Hence, the in-service element of a service connection claim has been met for disabilities of his right knee and right hip.  The June 2012 examination findings are sufficient evidence to establish that he has scars of the right knee and degenerative joint disease of the right hip.  

As to a third element, a nexus between his in-service skiing injury of the right knee and in-service paratrooping injuring of the right hip, the Board finds the June 2012 expert opinion sufficient to satisfy this element for both conditions.  The examiner had sufficient facts before her, appears to have reliably applied reliable medical principles to those facts, and her rationale was logical and compelling.  Her opinion is therefore afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board finds no contrary evidence.

For these reasons, the Board concludes that service connection must be granted for scars of the right knee and for degenerative joint disease of the right hip.  

As to residuals of bone graft of his left hip, the in-service component is, in effect, his service-connected lumbar spine disability.  The examiner determined that he had bone graft surgery with regard to a laminectomy and fusion and the x-rays showed that this laminectomy and fusion was of his lumbar spine - that part of his spine for which service-connection has been established.  Through application of 38 C.F.R. § 3.310 this satisfies the "in-service" element of a service connection claim.  

The present disability element of a service connection claim is satisfied by the June 2012 examination findings.  Even though the examiner stated that "no left hip condition is identified" she immediately followed that statement with an explanation that the Veteran has limitation of motion of his left hip.  Furthermore, she identified a scar of his left hip and included findings that he has instability of station, pain on movement, and disturbance of locomotion due to his left hip.  Clearly, he has disability of his left hip.  

The examiner's opinion that his "left hip limitation of motion is as least as likely as not due to guarding of his hip due to the bone graft required for his lumbar spine fusion" satisfies the nexus element of a service connection claim.   

As all elements are met, service connection for residuals of left hip bone graft surgery must be granted.  


II.C.  Hearing Loss and Tinnitus - Factual Background

The October 2006 VA treatment note that documented the Veteran's complaints of back pain, also included, in a review of systems section, that the Veteran had no hearing loss or tinnitus.  

July 2009 VA audiology notes document the Veteran's report of constant ringing in his ears for years, and hearing loss.  The clinician recorded that the Veteran reported "long term hearing loss and long term bilateral tinnitus since service enlistment"  and, in another section of the report, that he had "bilateral hearing loss and bilateral tinnitus since military tour."  Military noise exposure was listed as 3 years service in the Army with artillery and paratrooper duties.  Post service noise exposure was listed as a few years of factory employment as a Hi Lo driver for a manufacturing company and use of firearms while hunting.  He was found to have mild sloping to profound sensorineural hearing loss for the right ear and mild sloping to severe sensorineural hearing loss for the left ear.  

VA afforded the Veteran an audiology examination in June 2010.  Audiometric testing showed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 50, 55, 80, and 90 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 45, 50, 70, and 75 decibels, respectively.  Speech audiometry revealed speech recognition scores of 68 percent in the right ear and 76 percent in the left ear.  The examiner stated that the Veteran reported constant tinnitus.  

The examiner indicated that he had reviewed his claims file.  He recounted a history of his military and post military noise exposure and history of symptoms.  Military noise exposure was stated as from rifles, trucks, and airplane engines.  Post service noise exposure was reported as from firearm use, use of power tools, and a recreational vehicle (dune buggy).  Also noted was that the Veteran worked as a truck driver from 1955 to 1958 and as a factory foreman and Hi-Lo driver from 1963 to 1988.  

As to both hearing loss and tinnitus, the Veteran reported that he had symptoms "for a long time" but could not be more specific regarding onset.  

The examiner provided an expert opinion that the Veteran's tinnitus and hearing loss are less likely than not caused by or the result of his history of military noise exposure.  He also opined that his hearing loss and tinnitus were more likely than not caused by or a result of his history of occupational noise exposure in civilian life and presbycusis at the age of 76 years  

The examiner provided a detailed rationale for this opinion.  This rationale included citation to textbooks, a noise manual, and a military preventative medicine manual.  Factors affecting the examiner's conclusion included that service treatment records were not available for review, that at the time of the examination the Veteran could not recall having any hearing disturbances during military service, text or manual quotes that "only seldom does noise cause a permanent tinnitus without also causing hearing loss," that the length of time he was exposed to noise in the military was insignificant when compared to his occupational noise exposure, that hearing loss develops gradually during middle or old age without any identifiable cause other than advanced years, and that epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus - followed by excessive noise exposure.  He also quoted statistics relating hearing loss in soldiers to the length of military service. 

He explained that the Veteran reported having tinnitus for a long time but first sought evaluation and treatment for hearing disturbances in July 2009 and that this was more than 50 years after he was separated from service.  The examiner also explained that there is no research evidence to support a claim of delayed onset tinnitus following an incident of noise exposure and that tinnitus has an immediate onset after significant noise exposure.  He reiterated that the Veteran had 30 years of noise exposure after service with only 2 years of military noise exposure and also pointed to the fact that he was 76 years old, concluding that it was more likely than not that he has some significant degree of presbycusis at that age.  

The examiner noted that the Veteran had reported having hearing tests at the factory at which he had worked but the results of those tests were not of record.  

In his April 2011 substantive appeal, the Veteran contended that as a safety committeeman for 6 years he did not lose his hearing in the factory but rather it was his belief that he lost his hearing due to 3 years service in an artillery unit firing howitzers and machine guns.  

As noted above, the Board remanded this matter in May 2012, in part for VA to ask the Veteran to identify any records from the manufacturing company at which he worked.  He did not provide any such information.  The Board also asked for another VA audiology examination and instructed the examiner that the fact that the Veteran's service treatment records were unavailable could not be considered evidence against the claim.  Further, the Board instructed the examiner that because his records could not be located, his reports of the types of circumstances of noise exposure during service and his reports of symptoms must be accepted as accurate. 

The requested examination was conducted in June 2012.  This examiner was a different audiologist than the audiologist that conducted the 2010 examination.  Noted in the "Etiology" section of the report was that the Veteran reported hearing loss in both ears that he started to notice in the 1960.  She noted his service and post service noise exposure, including his report that he drove a dump truck for two months in 1957.  

The examiner provided an expert opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or the result of an event in military service.  Supporting her conclusions were many of the previous reasons that the earlier examiner had provided for his opinion.  In her rationale she explained that the Veteran reported that he noticed a hearing loss in the 1960's - more than 7 years after he was separated from active service.  She also reiterated that hearing loss due to noise exposure does not have delayed onset but rather occurs immediately.  Her rationale supporting the opinion as to tinnitus was similar.  Essentially, her opinion was that the medical literature supported that the Veteran's hearing loss and tinnitus had onset much later than would be consistent with in-service causation.  


II.D.  Hearing Loss and Tinnitus - Analysis

The preponderance of evidence is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his active service.  Therefore the nexus element of a service connection claim is not met for either disability.  There is no dispute as to whether the Veteran has a current bilateral hearing loss disability as this is shown by the June 2010 audiometric test results.  See 38 C.F.R. § 3.385 (2011).  

The most probative evidence as to the nexus element are the June 2010 and June 2012 examination reports.  Both examiners provided well reasoned explanations to support their conclusions that the Veteran's bilateral hearing loss and tinnitus are not related to his active service.  This is also consistent with other evidence of record.  In this regard, the October 2006 VA treatment records specifically indicated that the Veteran did not have tinnitus or hearing loss.  

There is a conflict in the Veteran's reports as to when he began having tinnitus and hearing loss symptoms.  The July 2009 audiology consult report stated that the Veteran reported having symptoms since service.  However, the 2006 outpatient treatment notes indicated that he did not have tinnitus or hearing loss, the June 2010 examination report documented that the Veteran could not be more specific as to onset other than to state that he had symptoms for a long time, and the June 2012 examination report documented his report that he first noticed symptoms in 1960.  Considering these reports together, the Board finds that the preponderance of evidence is against a finding that he had relevant symptoms prior to 1960.  This is many years after service and there is no evidence of compensable hearing loss within one year of separation from active service.  Therefore, the presumptive provisions for chronic diseases are not for application.  More importantly, this is evidence against a finding of continuity of symptomatology from any time near his active service.  

Also considered by the Board is the Veteran's opinion that his hearing loss is due to noise exposure during service as opposed to working in a factory, even as a safety committeeman, or driving a truck for a short period of time.  The Veteran has not provided any evidence showing expertise in medical matters.  He is therefore considered a layperson, or non-expert, as to medical matters.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, although the Veteran had reported in-service noise exposure he also had reported post service noise exposure and, as provided by the medical opinion evidence, the most common reason for hearing loss is presbycusis; i.e., hearing loss due to age.  The references to manuals and textbooks by the examining audiologists indicates to the Board that determining what caused hearing loss or tinnitus is the subject of research by medical professionals.  The fact that there are studies conducted by experts as to the relationship between hearing disabilities and noise exposure, including the importance of the timing of symptoms, shows that the etiology of hearing related problems, whether hearing loss or tinnitus, is not a simple matter.  As the Board has already determined that the Veteran did not experience relevant symptoms until many years after separation from service, whether his hearing loss and tinnitus are due to his active service is not a determination that can be made by observation with one's senses.  For these reasons, the Board concludes that his opinion that his hearing loss and / or tinnitus is due to service is not competent evidence.  

It is noted that in the May 2012 remand, the Board instructed that the examiner must accept the Veteran's symptoms and history of noise exposure, given that there were no available service treatment records.  It is also noted that the Board instructed the examiner that the fact that the Veteran's service treatment records could not be located is not evidence for or against his claim.  The examiner was aware of these instructions as the AMC clearly indicated in its request for the examination that the fact that the service treatment records could not be located could not be used as evidence against the claims.  Finally, the Board recognizes that the examiner listed as one of several facts under her rationale that the Veteran's service treatment records were not available for review and that hence, entrance and exit medical examinations and hearing screenings were not available for review.  The Board does not find this to be in conflict with its remand instructions or to render the opinion inadequate.  

In this regard, the examiner did not use the fact that his treatment records could not be located as evidence against his claim.  That she listed under her rationale the unavailability of service treatment records is reasonably read by the Board as no more than that she was diligent in reviewing the record for information upon which to form her opinion.  That is, it is reasonable to assume that if there was evidence contemporaneous to service showing hearing loss or reports of tinnitus during service, such facts would lend support to an opinion that his hearing loss and tinnitus had onset during service.  Similarly, it is reasonable to assume that if there was evidence contemporaneous to service showing normal hearing at separation from service and acknowledgment of no hearing related (such as tinnitus) problems during service, such facts would lend support to an opinion that the conditions were not due to service.  Acknowledgement that the service treatment records are not available is consistent with a thorough opinion and her opinion is not such that one could conclude that the lack of service treatment records was used in an inappropriate manner.  

Given her entire rationale, and the history of onset several years after service that the Veteran related to her during the examination interview, the Board finds that the inclusion of that statement means no more than that because the examiner did not have access to his service treatment records she could not rely on the kind of information typically recorded in such records.  

The June 2012 examiner (as well as the June 2010 examiner) relied on sufficient facts and data, she appears to have reliably applied reliable medical principles to those facts and data.  Most importantly, her explanation supporting her conclusions is logical, detailed, and extensive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Hence, the Board finds the opinion to be highly probative evidence unfavorable to the Veteran's claim of entitlement to service connection for hearing loss and tinnitus.  The most probative evidence of record in this regard is the June 2012 examination report.  

As the preponderance of evidence is against a finding that the Veteran's hearing loss and tinnitus are related to his active service, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is granted for degenerative joint disease of the right hip.  

Service connection is granted for residuals of left hip bone graft.  

Service connection is granted for scars of the right knee.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

A remand is necessary in this case to ensure that the Board has an accurate and fully developed record upon which to render a decision and to ensure that the Veteran is afforded necessary due process.  The June 2012 examination report is inadequate as to the issue of whether the Veteran's service-connected degenerative disc disease of the lumbar spine has aggravated the neurologic disability that the June 2012 examiner opined was due to a 1988 bacterial infection.  It is inadequate as to where right lower extremity hypoactive reflexes are indicative of a right lower extremity neurologic disorder.  It is also inadequate as to the issue of entitlement to service connection for a left knee disability and for a right knee disability other than scars.  Additionally, review of the record indicates to the Board that the RO has not sufficiently addressed that part of his claim for bilateral leg disabilities that includes the issue involving his in-service right ankle injury or a left ankle disorder.  


A.  Lower Extremities Neurologic Disorders

First the Board addresses the aggravation issue.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

VA conducted a relevant medical examination in June 2012.  The examiner indicated that the Veteran has neurologic abnormalities and / or findings related to his thoracolumbar spine condition.  She also indicated that he did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  She provided an opinion that neurological disorders related to his thoracolumbar spine were less likely as not a residual of the spine condition from military service.  She provided a rationale that left lower extremity radiculopathy was residual of arachnoiditis that the Veteran was treated for at St. Mary's Hospital in October 1988.  Records from St. Mary's Hospital are associated with the claims file and show treatment for back symptoms and a diagnosis of arachnoiditis.   She explained that arachnoiditis is synonymous with spinal meningitis, that the infection occurred 30 years after service, and that it there was no evidence that the infection was a result of his service.  

Service connection was established for lumbar spine degenerative disc disease in a July 2012 rating decision.  Even though the examiner checked a selection box indicating that the Veteran did not have intervertebral disc syndrome, she also indicated that he had neurologic abnormalities connected to his thoracolumbar spine, including involvement of the left sciatic nerve.  Her explanation that his neurologic abnormality was not due to his injuries of his spine during service depended entirely on her determination that the abnormality was caused by a 1988 bacterial infection.  She provided no opinion as to whether the degenerative disc disease of his lumbar spine aggravated the radiculopathy that she attributed to the infection.  The Board thus concludes that there is insufficient evidence of record for it to determine whether the Veteran's radiculopathy of his left lower extremity associated with his thoracolumbar spine is aggravated by his service-connected lumbar spine degenerative disc disease.  A remand is necessary to provide the Veteran with an adequate examination in this regard.  See Barr v. Nicholson, 21 Vet. App. 303,311 (explaining that once VA provides a medical opinion or obtains an expert opinion it must ensure that the examination or opinion is adequate).  

Additionally, although she stated that the Veteran had radiculopathy of the left lower extremity (via the left sciatic nerve) and not of the right lower extremity, she also indicated that he had 1 plus deep tendon reflexes of the right ankle.  The examination report states that 1 plus reflexes are hypoactive as opposed to 2 plus reflexes which are normal.  She did not provide an opinion as to whether the hypoactive reflex was indicative of a neurologic disorder of the right lower extremity, and if so, whether it was caused by his active service, to include paratrooping jumps.  These medical questions must be addressed on remand.  


B.  Knees

The June 2012 examination report contains conflicting findings regarding the Veteran's right knee.  With regard to his knee joint, the examiner stated that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that no right knee condition was identified on physical examination and/or x-ray.  However, she also indicated that the Veteran has arthritis of both knees.  

It is thus unclear as to how she determined that he had no right knee condition but does have arthritis of both knees.  Just as important, it does not appear from her opinion that she considered whether his paratrooping jumps caused arthritis of either one, or both, of his knees.  Rather, she appears to have limited her analysis to his in-service skiing injury.  Hence a remand is necessary to afford the Veteran another examination of his knees and obtain an adequate medical opinion.  


C.  Ankles 

All of the RO / AMC adjudications of the Veteran's claim of entitlement to service connection for bilateral leg disabilities have been in terms of a relationship or lack thereof, with his lumbar spine pathology.  Statute requires that the Agency of Original Jurisdiction provide the Veteran with a statement of reasons for denial of his claim, summary of the evidence considered, and citation and discussion of pertinent laws and regulations and how those laws and regulations affect the decision.  38 U.S.C.A. §§ 5104(b), 7105(c) (West 2002).  There has not been enough specificity in this case with regard to the claims raised during the course of the appeal as to the disability of the Veteran's ankles.  It is noted that not only did he report to clinicians that he started having ankle pain at the same time that he started having back pain, but his claim was one of entitlement to service connection for bilateral leg disorders - for which the ankles are a part, and the June 2012 examination report includes findings and opinions regarding both ankles.  Hence, the RO /AMC must provide a more detailed adjudication of the ankles aspect of his claim and, if that aspect of the claim remains denied, must provide the Veteran with a more specific statement of reasons for such denial, summary of the evidence considered, and citation and discussion of pertinent laws and regulations and how those laws and regulations affect that denial.  This must be accomplished on remand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination of his knees with regard to any and all disorders, and a neurologic examination of his lower extremities to include but not limited to involvement of his service-connected lumbar spine degenerative disc disease.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that radiculopathy of the Veteran's left lower extremity has been permanently worsened beyond its natural progression by his lumbar spine degenerative disc disease.  The examiner must provide a complete rationale for any conclusion reached.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neurologic disorder of the Veteran's right or left lower extremity is due to pathology other than of the nerve root at the spine.  This opinion must address both lower extremities and must address whether the Veteran's hypoactive reflex of the right ankle is indicative of a neurologic disorder of his right lower extremity.  A complete rationale must be provided for any and all conclusions reached.  

(c)  If the examiner determines that that any neurologic disorder of the Veteran's right or left lower extremity is due to other than pathology of the nerve root at the spine, to include any disorder of his right lower extremity indicated by the hypoactive ankle reflex, then the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder was caused by his active service, to include numerous parachute jumps.  The examiner must provide a complete rationale for any conclusion reached.

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis of the Veteran's right knee, as diagnosed during the June 2012 examination, was caused by his paratrooping jumps during active service or the skiing injury of his right knee during active service.  The examiner must accept as fact, that he injured his right knee in a skiing accident during service and that he had multiple paratrooping jumps during active service.  The fact that his service records are not available cannot be a basis for determining that he had no injury, trauma, or symptoms during active service.  The examiner must provide a complete rationale for any conclusion reached.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis of the Veteran's left knee, as diagnosed during the June 2012 examination, was caused by his paratrooping jumps during active service.  The examiner must accept as fact, that he had multiple paratrooping jumps during active service.  The fact that his service records are not available cannot be a basis for determining that he had no injury, trauma, or symptoms during active service.  The examiner must provide a complete rationale for any conclusion reached.  

3.  The RO / AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report is not adequate and does not comply with the Board's instructions, the report must be returned for corrective action.   

4.  Then, readjudicate the issues of entitlement to service connection for disorders of the left and right ankle, the left knee, the right knee (other than scars), and neurologic disorders of the left and right lower extremities.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and that adequately addresses all such issues and allow an appropriate opportunity to respond thereto.  Then return the appeal to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


